Citation Nr: 1719890	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-26 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematous (SLE or lupus).

2.  Entitlement to service connection for rheumatoid arthritis (RA).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

4.  Entitlement to service connection for bilateral eye disability including glaucoma and cataracts.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2006 and April 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is in the Veteran's file. 

In August 2011, the Board remanded the issues noted on the title page, to include a referral of TDIU, for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2016, the RO issued a rating decision granting service connection for an acquired psychiatric disorder, which had previously been on appeal was remanded by the Board in August 2011.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition, in a May 2015 correspondence, the Veteran requested that her pending claims for shoulder and hand disabilities "be released from "appeal"" and "reopened" for an increased rating for both.  Subsequently, in a December 2015 letter from VA, it was noted that the Veteran had withdrawn her right shoulder condition which was previously on appeal.  In the Supplemental Statement of the Case (SSOC) dated in February 2016, the RO noted the withdrawal of the Veteran's right shoulder condition.  In another February 2016 SSOC, the RO noted the withdrawal of the Veteran's right hand condition which was previously on appeal.  Thus, the claims are deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before the claims on appeal can be adjudicated.

Regarding the Veteran's claim for service connection for SLE and RA, a review of the record shows ongoing treatment for SLE and arthritis pain.  In addition, the record contains lay statements from the Veteran and her family members regarding the Veteran's condition.  Social Security Administration (SSA) records show that the Veteran is receiving benefits for disorders of muscles, ligaments and fascia.

Pursuant to the August 2011 Board remand, the Veteran was afforded a VA SLE and other autoimmune disease examination in March 2015.  The VA examiner noted that the Veteran had been diagnosed with RA and SLE in 2004.  Also noted was that the Veteran had been treated for a rash, in her ear, while in service.  The Veteran reported exacerbation of SLE every 3-4 months which involved severe joint swelling and pain.  

The VA examiner noted a review of the Veteran's claims file, to include service treatment records.  The VA examiner noted that there was no documentation in the records to show a sequel to Rheumatoid or Lupus.  It was noted that the Veteran was seen on multiple occasions for her right shoulder, back, left ankle and left ankle secondary to injuries.  There was also a test done to rule out RA that was negative.  It was the opinion of the VA examiner that the Veteran's claim for RA and SLE was less likely as not related to service or any treatments received.  

While the VA examiner offered an opinion, the Board finds that the rationale provided did not take into account the Veteran's competent report of and post-service symptomatology and medical evidence; rather the VA examiner cited the absence of post-service treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  As the March 2015 VA medical opinion does not reflect adequate consideration of pertinent evidence of record, the Board is without discretion and must remand the Veteran's claims for an adequate addendum opinion.  

Regarding the claim for service connection for PTSD due to MST, a review of the record shows, on several treatment records, a diagnosis of PTSD during the pendency of the appeal.  Pursuant to the August 2011 Board remand, the Veteran was afforded a VA Initial PTSD examination in March 2015.  The VA examiner was requested to provide an opinion as to whether it is at least as likely as not that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes could be indicative of a personal assault having been committed upon the Veteran in service.  If evidence of a MST stressor during service was found, the VA examiner was to provide an opinion as to whether the corroborated MST event was sufficient to produce PTSD.  

A review of the March 2015 VA examination report, shows that the Veteran reported possibly being drugged while in service.  She noted that she woke up naked and that "there were men around."  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  A diagnosis of depressive disorder, not otherwise specified, was provided.  It was noted that the Veteran's symptomology did not meet the criteria for a PTSD diagnosis.  The VA examiner opined that the Veteran's depressive disorder appeared at least as likely as not due to the Veteran's median nerve and arm conditions.  

The Veteran was afforded a VA PTSD examination in July 2016.  PTSD and major depressive disorder diagnoses were provided.  The Veteran's claimed MST was noted in the VA examiners' review of the claims file.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The VA examiner stated that for the diagnosis of PTSD, there was no change in the diagnosis.  

The Board finds that a new VA examination is needed to determine whether the Veteran's PTSD is due to the claimed MST.  The Board finds that a remand is necessary to afford the Veteran another VA examination and to obtain an opinion as to the nature and etiology of the claimed PTSD, as well as any other diagnosed psychiatric disorder.

Regarding the Veteran's claim for service connection bilateral eye disability including glaucoma and cataracts, a review of the record shows that the Veteran's last examination was in November 2006.  The Veteran was diagnosed with primary open angle glaucoma of the left eye.  The VA examiner stated that it was less likely than not that the Veteran's glaucoma manifested to a compensable degree during her military service.  The VA examiner stated that the Veteran's service treatment record eye examination did not show signs of glaucoma and that the Veteran reported being diagnosed one year ago.  

A VA treatment record dated in May 2007 shows that the Veteran was diagnosed with glaucoma suspect, cataracts, dry eyes and presbyopia.  

Given the foregoing, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  An additional examination is needed to determine whether any current eye disability, including glaucoma and cataracts, is related to service.

Regarding the Veteran's claim for TDIU, she claims that her claimed disabilities have rendered her unable to maintain substantially gainful employment.  The Veteran is service-connected for depressive disorder, right rotator cuff tear, a surgical scar associated with the right rotator cuff tear, right hand carpal tunnel syndrome, left ear hearing loss and tinnitus.   

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4.16(a) (2016).  The Veteran meets the schedular requirements for TDIU consideration during this appeal as her disabilities are currently 70 percent disabling and her depressive disorder is rated 50 percent disabling.

The Veteran states that she has not been able to work due to her claimed disabilities since 2004.  A review of the record shows that she was employed as a State Farm representative.  SSA records show that she is receiving benefits for disorders of muscles, ligaments and fascia, and affective or mood disorder.  

Prior to a Board decision on the TDIU, a VA examination regarding the Veteran's employability as a result of all service-connected disabilities is necessary.  The examiner must provide and opinion regarding the effects of the Veteran's service-connected disabilities, either individually or in the aggregate, on her ability to secure or follow substantially gainful employment with consideration of her education and vocational background.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2015 SLE VA examiner, if available, for an addendum opinion. 

If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion. 

If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner is asked to specifically address the following question:

Is it at least as likely as not (50 percent or greater probability) that each of the Veteran's currently diagnosed disorders of systemic lupus erythematous and rheumatoid arthritis is etiologically related to service, or were manifest within a year thereafter.

In providing this opinion, the examiner must consider the lay statements and pertinent medical evidence of record.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of the Veteran's diagnosed PTSD.  The entire claims file must be reviewed by examiner.  Any necessary testing should be conducted.

The examiner should state whether any evidence of a military sexual trauma stressor during service is found.  

Following a review of the record and examination of the Veteran, the examiner must provide an opinion as to whether the diagnosed PTSD - or any other currently diagnosed psychiatric disorder - is it at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active duty service, to include a military sexual trauma event.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA medical examination by an appropriate medical professional to determine the nature and etiology of any bilateral eye disability that may be present.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner should clearly state all eye conditions diagnosed on examination, to include, but not limited to, glaucoma and cataracts.  For each eye condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed bilateral eye condition had its clinical onset during, or is related to, the Veteran's active duty service.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the impact of her service-connected disabilities on her occupational functioning.  The examiner should review the Veteran's entire claims file and obtain a history from the Veteran regarding her educational background and work history. 

The examiner should comment on the effect of the Veteran's service-connected disabilities, either individually or in the aggregate, on her ability of securing and following a substantially gainful occupation.  In providing this opinion, the examiner must consider the Veterans' service-connected disabilities, her employment history and her education level, but must not consider her age or nonservice-connected disability.  The examination report must include a complete rationale for any opinion expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




